Citation Nr: 9930437
Decision Date: 10/25/99	Archive Date: 12/06/99

DOCKET NO. 98-19 084               DATE 

On appeal from the Department of Veterans Affairs Regional Office
in Manila, Philippines

THE ISSUE

Whether new and material evidence has been submitted to reopen
claims for service connection for pulmonary tuberculosis (PTB),
hypertension, and PTB and hypertension as residuals of tobacco use
during service or as residuals of nicotine dependence stemming from
tobacco use during service.

REPRESENTATION

Appellant represented by: Paralyzed Veterans of America, Inc.

ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel

INTRODUCTION

The veteran had recognized service from August 1944 to April 1945.

FINDINGS OF FACT

1. By a Board of Veterans' Appeals (Board) decision in March 1998,
the claims for service connection for PTB, hypertension, and PTB
and hypertension as residuals of tobacco use during service or as
residuals of nicotine dependence stemming from tobacco use during
service, were denied.

2. The evidence submitted since the March 1998 Board decision
pertinent to the claims is either cumulative and redundant, or does
not bear directly and substantially upon the specific matter under
consideration because it does not include medical evidence of a
nexus between current disability associated with PTB or
hypertension and service.

CONCLUSIONS OF LAW

1. The March 1998 Board decision which denied service connection
for PTB, hypertension, and PTB and hypertension as residuals of
tobacco use daring service or as residuals of nicotine dependence
stemming from tobacco use during service, is final. 38 U.S.C.A.
7104 (West 1991 & Supp. 1999).

2. New and material evidence has not been submitted sine the March
1998 Board decision pertinent to the claims for service connection
for PTB, hypertension, and PTB and hypertension as residuals of
tobacco use during service or as residuals of nicotine dependence
stemming from tobacco use during service, and the claims are not
reopened. 38 U.S.C.A. 5108, 7104 (West 1991 & Supp. 1999); 38
C.F.R.  3.104, 3.156 (1999).

2 -

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1. Background

Decisions of the Board are final under 38 U.S.C.A. 7104, but the
Department of Veterans Affairs (VA) must reopen the claim and
review the former disposition of the case where new and material
evidence is submitted with regard to that previously disallowed
claim. 38 U.S.C.A. 5108.

In Evans v. Brown, 9 Vet. App. 273, 285 (1996), the United States
Court of Appeals for Veterans Claims (previously known as the
United States Court of Veterans Appeals prior to March 1, 1999,
hereafter "the Court") held that "in order to reopen a previously
and finally disallowed claim ... there must be 'new and material
evidence presented or secured' . . . since the time that the claim
was finally disallowed on any basis, not only since the time that
the claim was last disallowed on the merits."

If new and material evidence has been received with respect to a
claim which has become final, then the claim is reopened and
decided on a de novo basis. 38 U.S.C.A. 5108.

New and material evidence means evidence not previously submitted
to agency decisionmakers which bears directly and substantially on
the specific matter under consideration, which is neither
cumulative nor redundant and which is, by itself or in combination
with other evidence, so significant that it must be considered in
order to fairly decide the merits of the claim. 38 C.F.R. 3.156(a).

Service connection may be established for a disability resulting
from disease or injury incurred in or aggravated by active service.
38 U.S. C.A. 1110 (West 1991 & Supp. 1999); 38 C.F.R. 3.303 (1999).
For the showing of chronic disease in service there is required a
combination of manifestations sufficient to identify the disease
entity, and sufficient observation to establish chronicity at the
time.

- 3 -

38 C.F.R. 3.303(b) (1999). If chronicity in service is not
established, a showing of continuity of symptoms after discharge is
required to support the claim. Id. Service connection may be
granted for any disease diagnosed after discharge when all of the
evidence establishes that the disease was incurred in service. 38
C.F.R. 3.303(d).

Satisfactory lay or other evidence that an injury or disease was
incurred or aggravated in combat will be accepted as sufficient
proof of service connection if the evidence is consistent with the
circumstances, conditions, or hardships of such service, even
though there is no official record of such incurrence or
aggravation. 38 U.S.C.A. 1154(b) (West 1991); 38 C.F.R. 3.304(d)
(1999).

Where a veteran served continuously for 90 days or more during a
period of war, or during peacetime service after December 31, 1946,
and hypertension becomes manifest to a degree of ten percent within
one year from date of termination of such service, such disease
shall be presumed to have been incurred in service, even though
there is no evidence of such disease during the period of service.
Pulmonary tuberculosis may be presumed to have been incurred during
service if it first becomes manifest to a compensable degree within
three years of separation from active duty. These presumptions are
rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. 
1101, 1112, 1113, 1137 (West 1991 & Supp. 1999); 38 C.F.R. 3.3 07,
3.3 09 (1999).

VA regulations provide specific requirements as to the nature and
extent of proof necessary to establish service connection for
pulmonary tuberculosis. See Murillo v. Brown, 9 Vet. App. 322
(1996); Tubianosa v. Derwinski, 3 Vet. App. 181 (1992). Evidence of
activity on comparative study of X-ray films showing pulmonary
tuberculosis within the 3-year presumptive period provided by 38
C.F.R. 3.307(a)(3) will be taken as establishing service connection
for active pulmonary tuberculosis subsequently diagnosed by
approved methods. A notation of inactive tuberculosis of the
reinfection type at induction or enlistment definitely prevents
the, grant of service connection under 38 C.F.R. 3.307 for active
tuberculosis, regardless of the fact that it was shown within the
presumptive period. 38 C.F.R. 

- 4 - 

3.371 (1999). A veteran shown to have had pulmonary tuberculosis
will be held to have reached a condition of "complete arrest" when
a diagnosis of inactive is made. 38 C.F.R. 3.375 (1999).

A precedential opinion by the VA General Counsel, [which is binding
upon the Board pursuant to 38 U.S.C.A. 7104(c) (West 199 1)], was
prepared to clarify when entitlement to benefits may be awarded
based upon in-service tobacco use. This opinion determined that
direct service connection of disability may be established if the
evidence establishes that injury or disease resulted from tobacco
use in line of duty in the active military, naval, or air service.
VAOPGCPREC 2-93 (January 1993).

The General Counsel issued a clarification of this opinion in June
1993. In this clarification, the General Counsel stated that the
opinion did not hold that service connection will be established
for a disease related to tobacco use if the affected veteran smoked
in service. Rather the General Counsel indicated that the opinion
held that the fact that a disability allegedly related to tobacco
use was first diagnosed after service would not preclude
establishment of service connection however, it must be
demonstrated that the disability resulted from use of tobacco
during service, and the possible effect of smoking before or after
service must be taken into consideration. VAOPGCPREC 2-93 (June
1993). (Explanation of VAOPGCPREC 2-93 dated January 1993).

The determination of whether tobacco use constitutes willful
misconduct for purposes of determining whether disability or death
may be considered to have resulted from injury or disease incurred
in line of duty depends upon whether the evidence in the particular
case establishes that the veteran engaged in deliberate or
intentional wrongdoing and either knew or intended the consequences
of tobacco use or used tobacco with a wanton and reckless disregard
of its probable consequences. Tobacco use does not constitute drug
abuse within the: meaning of statutes providing that injury or
disease will not be considered incurred in line of duty where it
results from abuse of drugs. The General Counsel opinion does not
hold that a veteran can establish service connection for tobacco-
relate:d illness: (a) if

- 5 -

the veteran was unaware of the risks of tobacco use while in
service; or, (b) based upon the actions of the military services in
making tobacco products available to service personnel. Under the
opinion, the veteran's awareness of smoking hazards relates only to
the issue of willful misconduct. The veteran must nonetheless
establish that the injury or disease for which compensation is
sought resulted from tobacco use in service. Id.

With regard to the issue of secondary service connection, a recent
precedential opinion by the VA General Counsel was issued to
clarify when service connection may be granted for tobacco-related
disability on the basis that such disability is secondary to
nicotine dependence which arose from a veteran's tobacco use during
service. Specifically, the VA General Counsel found that a
determination as to whether service connection for disability or
death attributable to tobacco use subsequent to military service
should be established on the basis that such tobacco use resulted
from nicotine dependence arising in service, and therefore is
secondarily service connected pursuant to 38 C.F.R. 3.310(a),
depends upon affirmative answers to the following three questions:
(1) whether nicotine dependence may be considered a disease for
purposes of the laws governing veterans' benefits, (2) whether the
veteran acquired a dependence on nicotine in service, and (3)
whether that dependence may be considered the proximate cause of
disability or death resulting from the use of tobacco products by
the veteran. If each of these three questions is answered in the
affirmative, service connection should be established on a
secondary basis. These are questions that must be answered by
adjudication personnel applying established medical principles to
the facts of particular claims. Additionally, on the issue of
proximate cause, if it is determined that, as a result of nicotine
dependence acquired in service, a veteran continued to use tobacco
products following service, adjudicative personnel must consider
whether there is a supervening cause of the claimed disability or
death which severs the causal connection to the service-acquired
nicotine dependence. Such supervening causes may include sustained
full remission of the service-related nicotine dependence and
subsequent resumption of the use of tobacco products, creating a de
novo dependence, or exposure to environmental or occupational
agents. VAOPGCPREC 19-97 (May 1997).

- 6 -

In the May 1997 General Counsel Opinion discussed above, it was
noted that in a May 5, 1997, memorandum, the Under Secretary for
Health, relying upon the criteria set forth in VAOPGCPREC 67-90
(O.G.C. Prec. 67-90), stated that nicotine dependence may be
considered a disease for VA compensation purposes. The General
Counsel made the following statement: assuming the conclusion of
the Under Secretary for Health that nicotine dependence may be
considered a disease for compensation purposes is adopted by
adjudicators, secondary service connection may be established,
under the terms of 38 C.F.R. 3.310(a), only if a veteran's nicotine
dependence, which arose in service, and resulting tobacco use may
be considered the proximate cause of the disability or death which
is the basis of the claim. VAOPGCPREC 19-97 (May 1997).

Claims filed by the veteran in 1971 and 1980 were denied for
failure to prosecute. Thereafter, claims for service connection for
PTB and hypertension were denied by a July 1990 rating decision,
and in a decision in September 1991, the Board also denied service
connection for these disabilities.

Thereafter, the Court vacated and remanded the Board's September
1991 decision. [citation redacted],. 
In January 1994, the Board remanded the case to the regional
office (RO) in view of the Court's order. In an August 1994 rating
decision, the RO continued the previous denial of the issues on
appeal. In March 1995, the case was returned to the Board for
further appellate consideration.

The Board again remanded the case to the RO in May 1995 for
additional procedural and evidentiary development, and the
requested development was completed to the extent possible.

While the case was on remand, the veteran raised the additional
issue of entitlement to service connection for PTB and hypertension
as residuals of tobacco use during service, and following the
adjudication and perfection of the appeal as to this additional
issue, the Board denied all of the claims in the decision of March
1998.

- 7 -

In the March 1998 decision, the Board determined that the evidence
did not establish that either PTB or hypertension was present
during service or to a compensable degree within the appropriate
presumptive periods following service separation. The Board further
found that the moving party had presented no medical evidence
linking either PTB or hypertension to in-service tobacco use or to
nicotine dependence, and that the record therefore also did not
provide a proper basis to support a grant of service connection for
PTB or hypertension as residuals of tobacco use during service or
as residuals of any nicotine dependence which may stem from tobacco
use during service.

The Board's March 1998 decision was the last final denial as the
veteran's claims for service connection for PTB, hypertension, and
PTB and hypertension as residuals of tobacco use during service or
as residuals of nicotine dependence stemming from tobacco use
during service. See Evans v. Brown, supra.

Since the March 1998 Board decision, additional pertinent evidence
has been received as to these claims (some of which was already of
record), which consists of medical reports from Dr. R. M., dated in
May 1991, August 1998, md September 1998, a medical report from Dr.
S. M., dated in November 1990, a chest X-ray report, dated in
February 1971, and a medical report from V.M.M.C., dated in
February 1989. The evidence which has not been previously
considered consists of the medical reports from Dr. R. M.

The May 1991 medical report from Dr. R. M. "certifies" that the
veteran was under the medical attention of Dr. R. M.'s father, Dr.
A. M. (deceased 1982), for PTB "minimal" from 1946 to 1949. The
report further indicates that per the patient's history, the
veteran was on-and-off anti-TB drugs since then until 1983, when
Dr. R. M. took over the hospital medical directorship. It was then
noted that the veteran was still on double anti-TB therapy.

An August 1998 medical report from Dr. R. M. "certifies" that the
veteran was being treated for pneumonia and mild hypertension, and
that he had been advised

- 8 -

rest and treatment for 5 to 7 days. It was further noted that the
veteran was confined for 5 days.

A September 1998 medical report from Dr. R. M. "certifies" that the 
veteran was a known PTB patient since 1946 under the medical
attention of Dr. R. M.'s father, Dr. A. M., deceased 1982, and Dr.
R. M. It went on to provide the opinion that "[m]ost probably this
pulmonary ailment was contracted during his strenuous stint as a
guerrilla fighter decreased his body resistance."

II. Analysis

During the pendency of this case, the United States Court of
Appeals for the Federal Circuit entered a decision in Hodge v.
West, 155 F.3d 1356 (Fed.Cir. (1998) concerning the definition of
the term "new and material evidence" found in 38 U.S.C.A. 5108
(West 1991). In that determination, the Court of Appeals for the
Federal Circuit held that the Court in Colvin v. Derwinski, 1 Vet.
App. 171 (1991), had "overstepped its judicial authority" by
adopting a social security case law definition of "new and material
evidence," rather than deferring to the "reasonable interpretation
of an ambiguous statutory term established by [VA] regulation." Id.
at 1357, 1364. The Court of Appeals for the Federal Circuit further
held that the Court's "legal analysis may impose a higher burden on
the veteran before a disallowed claim is reopened" as to what
constitutes "material evidence" (Id. at 13 57, 13 60), and remanded
the case for review under the Secretary's regulatory definition of
"new and material evidence."

In Hodge, the Court of Appeals for the Federal Circuit found that
the definition of "new and material evidence" applied by the Court
under Colvin was as follows:

Evidence is 'new and material' if. (i) it was not of record at the
time of the last final disallowance of the claim and is not merely
cumulative of evidence of record; (ii) it is probative of the issue
at hand; and if it is 'new' and 'probative' (iii) it is

- 9 -

reasonably likely to change the outcome when viewed in light of all
the evidence of record.

Id. at 1359 [hereafter Colvin definition]. The Court of Appeals for
the Federal Circuit found that part (iii) imposed a higher burden
on claimant's than the VA regulatory definition because it:

. . . specifically focuses on the likely impact the new evidence
submitted will have on the outcome of the veteran's claim; it
requires that 'there must be a reasonable possibility that the new
evidence, when viewed in the context of all the evidence, both old
and new, would change the outcome.' (citations omitted).

Id. at 1363.

Citing the regulatory history, the Court of Appeals of the Federal
Circuit held that:

... the purpose behind the [VA] definition was not to require the
veteran to demonstrate that the new evidence would probably change
the outcome of the claim; rather it emphasizes the importance of a
complete record for evaluation of the veteran's claim.

Id. at 1363.

Following Hodge, the Court, in Elkins v. West, 12 Vet. App. 209
(1999), announced a three-step analysis to apply in determining
whether to reopen previously and finally denied claims. Under the
Elkins test, the Board must first determine whether the veteran has
presented new and material evidence under 38 C.F.R. 3.156(a) in
order to have a finally denied claim reopened under 38 U.S.C.A.
5108. Second, if new and material evidence has been presented,
immediately upon reopening the claim, the Board must determine
whether, based upon all the evidence of record in

- 10-

support of the claim, the claim as reopened (as distinguished from
the original claim) is well grounded pursuant to 38 U.S. C.A. 5107
(a) (1991). Third, if the claim is well grounded, the Board may
then proceed to evaluate the merits of the claim but only after
ensuring the VA's duty to assist under 38 U.S.C.A. 5107(b) has been
fulfilled.

In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the Court
further concluded that a determination as to whether evidence is
new is separate from a determination as to whether the evidence is
material. If the Board determines that the evidence is not new,
that should end the Board's analysis as to whether the evidence is
"new and material." Accordingly, if the evidence is not new, it is
not necessary to go on and determine whether it is material, and
thus any error arising from the application of the now invalid
Colvin test of materiality would be harmless and a remand for
readjudication consistent with Hodge would not be warranted.

In this case, the RO provided the appellant with the provisions of
38 C.F.R. 3.156(a) in the January 1999 statement of the case. In
its analysis and reasoning, the RO found that new and material
evidence had not been presented in the January 1999 statement of
the case because none of the new evidence would change the RO's
decision. The Board finds that this conclusion is synonymous with
a finding that the evidence was either cumulative or redundant or
that it did not bear substantially and materially on the specific
matter under consideration since it was not sufficient to enable
the RO to grant the benefits sought. Accordingly, the Board finds
that the claimant was provided the governing regulatory definition
of "new and material evidence," and that the RO's adjudication of
the claim was consistent with that definition. Thus, it is not
prejudicial for the Board to proceed with the adjudication of this
claim. Bernard v. Brown, 4 Vet. App. 384 (1993)

The Board has considered the evidence and contentions received
since the Board decision in March 1998, which includes the reports
of Dr. R. M. from 1991 and 1998. However, while this evidence may
document the existence of current disability associated with PTB
and hypertension, it does not constitute medical evidence which
connects PTB and/or hypertension directly to service, within

- 11 -

presumptive periods following service, as residuals of tobacco use
during service, or as residuals of nicotine dependence stemming
from tobacco use during service.

With respect to the most recent medical report of Dr. R. M. which
"certifies" that the veteran was a known PTB patient since 1946,
and offers the opinion that "[m]ost probably this pulmonary ailment
was contracted during his strenuous stint as a guerrilla fighter
decreased his body resistance," the Board notes that the Secretary
has prescribed regulations regarding the nature and extent of proof
necessary to establish service connection for PTB. See 38 C.F.R. 
3.370, 3.371, 3.372, 3.374, 3.375, and 3.378 (1999). These
provisions have been held to be a legitimate exercise of the
Secretary's discretion. Tubianosa v. Derwinski, 3 Vet. App. at 181,
184; Salong v. Brown, 7 Vet. App. 130, 132 (1994). In this regard,
the diagnosis of active PTB by private physicians on the basis of
their examination, observation or treatment will not be accepted to
show the disease was initially manifested after discharge from
active service unless confirmed by acceptable clinical, X-ray or
laboratory studies, or by findings of active tuberculosis based
upon acceptable hospital observation or treatment. 38 C.F.R.
3.374(c); see also 38 C.F.R. 3.371(a). Neither the September 1998
medical opinion of Dr. R. M. nor the other evidence submitted since
the Board's March 1998 decision is competent to establish that the
veteran had PTB in service, that PTB was manifest to a compensable
degree within the applicable three year presumptive period, or that
PTB is causally related to disease or injury of service origins,
including the use of tobacco products. See 38 C.F.R. 3.370, 3.371,
3.372, 3.374,3.375., and 3.378.

By itself, 38 U.S.C.A. 1154(b) would also not help the veteran, as
this provision does not obviate the need for competent evidence
linking current disability to service.

The critical question in this case was and remains whether there is
medical evidence linking any current disability associated with PTB
and hypertension to service, as residuals of tobacco use during
service, or as residuals of nicotine dependence stemming from
tobacco use during service. The evidence received since the March
1998 Board decision does not adequately address this fundamental
question as to all

- 12 -

of the claims on appeal. Therefore, the Board finds that the
additional evidence and material of record received in this case is
not probative of this critical question and thus is not material.
It is also not material because it is not so significant that it
must be considered in order to fairly decide the merits of the
claims. 38 C.F.R. 3.156(a).

The Court has also found that medical evidence based upon an
appellant's recitations of medical history which has already been
considered and rejected by the VA is not probative of the central
issue and is thus not material. Chavarria v. Brown, 5 Vet. App. 468
(1993). Consequently, the statements of the veteran as to how and
when he incurred his PTB and hypertension are not new, and in light
of the lack of any competent medical findings to relate and
disability to service, presumptively or otherwise, the Board finds
that new and material evidence has not been received. Therefore,
the March 1998 Board decision remains final, and the claims for
service connection for PTB, hypertension, and PTB and hypertension
as residuals of tobacco use during service or as residuals of
nicotine dependence stemming from tobacco use during service, are
not reopened.

ORDER

New and material evidence not having been received to reopen the
veteran's claims for service connection for PTB, hypertension, and
PTB and hypertension as residuals of tobacco use during service or
as residuals of nicotine dependence stemming from tobacco use
during service, the claims remain denied.

Richard B. Frank 
Member, Board of Veterans' Appeals

- 13 -


